Title: From George Washington to Edmund Randolph, 29 May 1794
From: Washington, George
To: Randolph, Edmund


               
                  Sir,
                  Philadelphia 29th of May 1794
               
               My private business requires that I should make a journey to Virginia, as soon as Congress shall have closed their present
                  
                  Session, & If public duties will permit, I shall perform it accordingly. The purposes for wch I go cannot well be answered in a shorter absence than eighteen days, from the Seat of Government.
               It is my desire therefore, that you would examine all the laws which have passed this Session (the immediate execution of which depends upon your Department) on which any opinion, or direction of mine is necessary, and report the same; together with such other matters as shall occur to you, requiring my agency; that I may leave nothing unattended to before I go, or which may experience any inconveniency from my absence.
               
                  Go. Washington
               
            